Exhibit 10.1




CONSULTING AGREEMENT




This Consulting Agreement (the “Agreement”) is entered into as of this 22nd day
of August 2011, (the “Effective Date”) by and between Digagogo Ventures Corp., a
Delaware corporation (hereinafter referred to as “Company”), and Wayne T.
Jackson, an individual (hereinafter referred to as “Consultant”).  Company and
Consultant are occasionally referred to herein individually as a “Party” and
collectively as the “Parties.”




WHEREAS, Company wishes to engage Consultant to assist in identifying, and
introducing with respect to prospective and/or actual Financiers (defined
below);




WHEREAS, Consultant hereby agrees to strictly serve Company as a referral source
for the purpose of securing additional Financing (defined below), for Company
and such other lawful purposes as agreed to by the Parties hereto from time to
time (the “Transaction” or “Transactions”).




NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the sufficiency of which are hereby acknowledged, Company and Consultant agree
as follows:




A.

Appointment as Company's Consultant. Company hereby authorizes Consultant, on a
non-exclusive basis, to identify purchasers, and/or entities (collectively, the
“Financiers”) interested in providing funds or capital (“Financing”, as that
term is fully defined below in paragraph “E”) to Company on terms acceptable to
the Company and the Financiers.  It is agreed that Consultant shall have no role
and shall play no part in any negotiations and/or relationship by and between
any Financiers and Company; and that Consultant is not now, nor shall it ever
be, an agent of the Company with respect to any Financing. Consultant shall not
provide any solicitation or other Company materials to any potential Financiers.
It is further understood that Consultant is acting solely as a Consultant, is
not a licensed securities or real estate broker or dealer, and shall have no
authority to enter into any Financing commitments on behalf of Company or any
Company affiliates or portfolio companies, or to negotiate the terms of any
potential Financing, or to hold any funds or securities in connection with any
potential Financing or to perform any act which would require Consultant to
become licensed as a securities or real estate broker or dealer. Consultant
shall comply will all applicable state and federal laws relating to any and all
introductions (the “Introduction(s)”) made by Consultant to the Company.




B.

Acceptance of Opportunities.  Company shall have the sole and absolute right to
make, accept or reject any potential Transaction or Transactions arising from
this Agreement.




C.

Compensation.  In exchange for Consultant’s services, Company shall pay to
Consultant a one-time issuance of three hundred thousand (300,000) Form S-8
registered shares of common stock of the Company.  




D.

Consultant’s Services.  Consultant’s services hereunder are subject to the
following:




i)

Nonexclusive Right.  For a period of one (1) month after the date hereof,
Consultant shall have the non-exclusive right to introduce prospective
Financiers who meet the definition of "accredited investors" under SEC Rule 501,
and who are not already known to the Company ("Qualified Financiers").
 Consultant may provide such personal direct Introduction between the Company
and the Qualified Financier either via email, phone, or in person.




ii)

No General Solicitation. Consultant represents, warrants, and covenants that he
is already acquainted with such Qualified Financiers and has a pre-existing
relationship with them, that he has not and will not make any public or general
solicitation or advertising to locate such Qualified Financiers, that such
Qualified Financiers are known to him through his prior experiences, and that he
has not previously contacted such Qualified Financiers on behalf of the Company.




iii)

Role. Consultant understands and agrees that he will only provide direct
Introduction(s) between the Company and the potential Qualified Financiers.
Consultant will not discuss the merits or details of any Transaction(s) and will
not deliver or provide legal documents between Company and the Qualified
Financiers.




iv)

Limitations. Consultant represents, warrants and covenants that he does not
enter into similar arrangements with companies on a regular basis and that
Consultant does not engage in such other activities that would otherwise require
Consultant to register as a “broker” as that term is defined in Section 15(a) of
the Securities Exchange Act of 1934, as amended.




E.

Financing. Financing shall mean all amounts furnished to, or for use by, Company
from any Financiers, regardless of whether said Financing amounts are tendered
by the Financiers in cash, equity or debt securities, loans, or verified loan
commitments.





--------------------------------------------------------------------------------




F.

Term of the Agreement.  The term of this Agreement shall be for a period of six
(6) months commencing on July 1, 2011 (the “Term”), unless earlier terminated by
the Company as set forth herein.  The Company may terminate this Agreement for
any reason with five (5) days notice to Consultant. This Agreement may be
extended beyond the Term by mutual written consent of each party.




G.

Waiver.  No delay in exercising, no course of dealing with respect to, or no
partial exercise of any right or remedy hereunder shall constitute a waiver of
any other right or remedy, or future exercise thereof.




H.

Severability.  If any term or provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, all terms,
provisions, covenants, and conditions and all applications not held invalid,
void, or unenforceable will continue in full force and will in no way be
affected, impaired, or invalidated.




I.

Notice. Written notice by any Party to the other shall be deemed to have been
given when received via certified mail by the intended recipient thereof at its
address shown on the signature page hereof, or to such other address as such
intended recipient may specify in a written notice pursuant hereto.




J.

Governing Law.  The validity and interpretation of this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware applicable to agreements made and to be fully performed
therein (excluding the conflicts of law rules). Each of the Company and
Consultant (and, to the extent permitted by law, on behalf of their respective
equity holders and creditors) hereby knowingly, voluntarily and irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon, arising out of or in connection with this Agreement or any of the
agreements or transactions contemplated hereby or thereby.




K.

Entire Agreement; Amendment. This Agreement constitutes the entire Agreement
among the Parties with respect to the subject matter hereof and supersedes in
all respects all prior proposals, negotiations, conversations, discussions and
agreements between the Parties.  This Agreement may not be modified or amended
except by express written amendment signed by authorized representatives of all
Parties.




L.

Attorneys' Fees.  If any Party hereto commences an action against another Party
to enforce any of the terms hereof or because of the breach by such other Party
of any of the terms hereof, the prevailing Party shall be entitled, in addition
to any other relief granted, to all actual out-of-pocket costs and expenses
incurred by such prevailing Party in connection with such action and the
enforcement and collection of any judgment rendered therein, including, without
limitation, all reasonable attorneys' fees, consultant fees and expert witness
fees, and a right to such costs and expenses shall be deemed to have accrued
upon the commencement of such action and shall be enforceable whether or not
such action is prosecuted to judgment.




M.

Execution of the Agreement.  Consultant and the party executing this Agreement
on behalf of the Company has the requisite corporate power and authority to
enter into and carry out the terms and conditions of this Agreement, as well as
all transactions contemplated hereunder. All corporate proceedings have been
taken and all corporate authorizations and approvals have been secured which are
necessary to authorize the execution, delivery and performance by Company of
this Agreement. This Agreement has been duly and validly executed and delivered
by Company and constitutes the valid and binding obligations of Company,
enforceable in accordance with the respective terms.  Upon delivery of this
Agreement to Consultant, this Agreement, and the other agreements referred to
herein, will constitute the valid and binding obligations of Company, and will
be enforceable in accordance with their respective terms.




N.

Successors & Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective heirs, personal
representatives and successors and assigns.




O.

Preparation of Agreement.  The Parties have participated jointly in the
negotiation and drafting of this Agreement and each provision hereof.  In the
event any ambiguity, conflict, omission or other question of intent or
interpretation arises, this Agreement shall be construed as if jointly drafted
by the Parties, and no presumption or burden of proof shall be presumed, implied
or otherwise construed favoring or disfavoring any Party by virtue of the
authorship of this Agreement or of any provision hereof.




P.

Headings.  The headings and any table of contents contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.




Q.

Agreement to Perform Necessary Acts.  Consultant and the Company agree to
perform any further acts and execute and deliver any documents that may be
reasonably necessary to carry out the provisions of this Agreement.





2




--------------------------------------------------------------------------------




R.

Non-Disclosure.  Except as may be required by law, neither Consultant nor the
Company shall disclose the financial terms of this Agreement to persons not
involved in the operation of the Company, and the Parties shall disclose the
financial terms of the Agreement to those involved in the operation of the
Company only as needed to implement the terms of the Agreement or carry out the
operations of the Company. Notwithstanding the foregoing, each Party may
disclose this Agreement:  (i) to their attorneys and to any court as necessary
to enforce the provisions of this Agreement; (ii) to their accountants, and to
the Internal Revenue Service and the Franchise Tax Board as necessary to prepare
for their federal and state tax returns; (iii) in accordance with the Parties’
respective disclosure obligation under state and federal securities law
including, without limitation, the Securities Exchange Act of 1933 and/or 1934;
(iv) as required by OTC Markets (a.k.a PinkSheets); and, (iv) to such persons as
required by law or court order.




S.

Rights Cumulative.  The rights and remedies provided by this Agreement are
cumulative, and the exercise of any right or remedy by either Party hereto (or
by its successors), whether pursuant to this Agreement, to any other agreement,
or to law, shall not preclude or waive its right to exercise any or all other
rights and remedies.




T.

Facsimile Certification.  A facsimile copy of this Agreement signed by any
and/or all Parties shall have the same binding and legal effect as an original
of the same.




U.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one in the same instrument.  Regardless of whether this Agreement is executed in
one or more counterparts, each such counterpart may be executed by actual or
facsimile signature(s).




IN WITNESS WHEREOF, the Parties hereto, through their duly authorized officers,
have executed this Agreement, which shall be binding as of the Effective Date.




DIGAGOGO VENTURES CORP.










By:  /s/ Fernando Londe                          

Name:    Fernando Londe

Title:      Chief Executive Officer

Address: 645 Griswold St., Suite 3500

               Detroit, Michigan 48226-4120

Tel No:   (704) 246-8073

Fax No:  (704) 904-6385    

CONSULTANT










By:  /s/ Wayne T. Jackson                     

Name:      Wayne T. Jackson

Address:  859 Sunningdale Drive

                Bloomfield, Michigan 48302

Tel No:    248-258-5245

Fax No:   248-258-5245








3


